DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. Applicant’s arguments and amendments filed on 8/25/2021 have been entered.
2. Claims 1, 3-6, 10-12, 15, 17 and 18 have been amended.
3. The objections to claims 10-12, 15, 17 and 18 are withdrawn in view of Applicant’s amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 9-13 and 16-18 remain rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (2011, Regen. Med. Vol. 6(1), pgs. 53-66) in view of Ha et al. (2005, Human Reproduction, Vol. 20(7), pgs. 1779-1785) and evidenced by the Product Information Sheet for CryoStorTM CS-10 from BioLife Solutions, for reasons of record in the Non-Final Office Action mailed on 2/26/2021 (and repeated as amended below).

	Regarding claims 1 and 10, Xu et al. teach a method of:
	(i) immersing cardiomyocytes (differentiated from human ES cells) in a cryoprotective solution (CryoStorTM CS-10), and
	(ii) freezing the cardiomyocytes immersed in the CryoStorTM CS-10 (pg. 3 parag. 1 and pg. 4 parag. 1).
	Regarding claims 3 and 4, while Xu does not teach that their cardiomyocytes were immersed in the CryoStorTM CS-10 for 5 to 60 minutes at 2 to 23oC, the product information sheet for CryoStorTM CS-10 from BioLife Solutions (attached with this action) teaches that cells can be first immersed at 2oC for approximately 10 minutes prior to freezing (see pg. 2 steps 4 and 5 of the Cryopreservation Protocol).
	CryoStorTM CS-10 cools cells to temperatures at -70oC to -196oC (pg. 1 col. 1 parag. 1).
Absent evidence, to the contrary it is assumed that Xu followed the protocol for the CryoStorTM CS-10 solution they used in their method.
	Regarding claim 5, Xu teaches that their cardiomyocytes were frozen to -80oC (pg. 4 parag. 1).
	Regarding claim 9, the product information sheet for CryoStorTM CS-10 teaches that it comprises DMSO (pg. 1 parag. 1 left col.).
	Regarding claims 11 and 17, while the use of the cardiomyocytes in evaluation of a drug response or transplantation is an intended use, to the extent of transplantation, Xu teaches that they transplanted their thawed cardiomyocytes successfully into infarcted hearts (see Abstract and pg. 2 last parag.).
	Regarding claims 12 and 18, Xu teaches that viability of thawed cardiomyocytes was 70-70% and up to 86% (pg. 7 parag. 2 and Fig. 5, reproduced below).

    PNG
    media_image1.png
    984
    1139
    media_image1.png
    Greyscale

		
	Xu does not teach:
	(i) freezing aggregates of cardiomyocytes or aggregates having a diameter of 50 to 5000 
	µm (claims 1, 6 and 13).

	(i) However at the time of filing the ordinary artisan would have found it obvious that aggregates of cells could be frozen and recovered. For example, Ha et al. teaches the cryopreservation of clumps of human ES cells using freezing medium comprising DMSO and frozen at -70oC (pg. 1780 col. 2 parag. 3). While Ha does not recited the term aggregate as claimed, the specification does not provide any definition for “aggregate” and thus it is interpreted that the clumps of hES cells taught by Ha would be aggregates as claimed.

	Regarding claims 6, 13 and 16, Ha teaches that the clumps of hES cells were thawed and plated onto a fresh STO feeder layer to determine growth (pg. 1780 col. 2 parag. 3). As set forth in Fig. 1 (reproduced below) the thawed clumps had a diameter between 50 and 5000 µm. While the aggregates sizes taught by Ha are thawed, absent evidence to the contrary it is assumed that the aggregates had the same size when frozen. Further the combination of cardiomyocytes with the CryoStorTM CS-10 would meet the limitation of a composition.
 It should be noted that Fig. 1 is a color photomicrograph and should be viewed as such for the best representation of the clump sizes.

    PNG
    media_image2.png
    690
    775
    media_image2.png
    Greyscale

	Ha continues to teach that their thawed hES cells were able to further differentiate into all three germ layers (pg. 1781 col. 2 parags. 1-2).

	Thus at the time of filing the ordinary artisan would have found it prima facie obvious to combine the teachings of Xu regarding a method of freezing hES cell-derived cardiomyocytes with the teachings of Ha regarding the freezing of clumps of hES cells to arrive at the claimed invention.
	One of ordinary skill in the art would have been motivated to make such a combination since Ha teaches that clumps of hES cells can be frozen successfully to -70oC, thawed and successfully differentiated. The only limitation missing from Xu is that they do not aggregate their cardiomyocytes prior to freezing, however Xu teaches a successful method of freezing and thawing cardiomyocytes with a viability up to 86%. Ha teaches that clumps (aggregates) of cells such as hES cells can be frozen and recovered successfully.
Applicants should note that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. KSR International Co. v. Teleflex Inc., 550 U.S.-, 82USPQ2d 1385 (2007). Further the obvious to try component of KSR is applicable to the claimed method since it has been demonstrated by Ha that aggregates of cells such as hES cells can be successfully frozen and recovered. Thus the ordinary artisan would find it obvious to try to freeze an aggregate of cardiomyocytes (derived from hES cells) of Xu since the successful demonstration that aggregates of hES cells can be frozen and recovered as taught by Ha.
	There would have been a reasonable expectation of success that the cardiomyocytes of Xu could be aggregated prior to freezing since Ha teaches that clumps of hES cells, from which the cardiomyocytes of Xu are derived, could be successfully frozen and thawed.
	Thus the cited art provides the requisite teachings and motivations to make and use the invention as claimed.
Response to Arguments
Applicant’s Arguments
Applicants argue in amendment the combination of references does not teach or suggest the specific steps of amended Independent Claim 1.
First, Xu is differentiated from the present application for at least its use of the term “viability.” In Xu, viability is measured using Ethidium monoazide (EMA) and shown as a percentage of EMA cells just after thawing as well as a percentage of recovery, which is the ratio of the number of viable cells (just after thawing) to the number of frozen cells. See Xu at p. 4; see also Figure 5B. Xu further fails to demonstrate the cell viability after culturing the thawed cells for multiple days, unlike the present application which plates and cultures the thawed cells for three days prior to analysis. See Specification at [0196]. Therefore, while the viability in Xu is found just after thawing, the viability of the cells in the present application is found after culturing for a period of time after freezing and thawing.
A person skilled in the art would understand that the trigger of cell death has already been pulled in frozen cells even if the cells are alive just after thawing, and a significant amount of thawed cells are going to die during the culturing process after thawing. Therefore, for practical use, the cell viability of cardiomyocytes should be evaluated after the cells are thawed and cultured for a period of time. Since the proliferative capacity of cardiomyocytes is low, the cell viability typically decreases significantly during the culturing process after thawing. Thus, a person skilled in the art would understand that the viability of cardiomyocytes in Xu would not be high after the cardiomyocytes have been cultured for a few days after a freeze/thaw process.
In contrast, the present application discloses a method where the viability of cardiomyocytes is high even after thawing and culturing for a period of time.
Xu is further distinguished from the present application due to Xu only evaluating several parameters of action potential. Although Xu states that the thawed cells “showed the expected cardiac electrophysiological phenotype,” there is no data disclosed and it cannot be known if the phenotype after thawing is equivalent to that before freezing. Additionally, Xu fails to evaluate pharmacological response by administration of drugs such as E4031. On the other hand, the present application confirms the response to a plurality of drugs after freezing/thawing and demonstrates that the electrophysiological functions in the pharmacological response are maintained. See paragraphs [0142] and [0147].
Finally, the method taught by Xu fails to demonstrate myocardial purity over 90%, unlike the present application which utilizes a method that results in cryopreserving cardiomyocytes of high-purity between 90% and 98%. Thus, Xu fails to teach or suggest the method of Claims 1, 3- 6, 9-13, and 16-18 for at least the reasons above. Additionally, cited references Ha and Cryostar fail to remedy these deficiencies.
Examiner’s Response
While Applicant’s arguments have been fully considered they are not found persuasive. While Applicants argue that the instantly claimed method is distinguished from Xu et al. because viability is determined after culturing, action potential, pharmacological profile and myocardial purity, none of these limitations which Applicant argues are claim limitations. Further, the method simply requires freezing an aggregate of pluripotent stem cell-derived cardiomyocytes and in this regard, Xu in combination with Ha renders the claimed invention obvious.
Thus for the reasons above and of record the rejection is maintained.

Claim 7 remains rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (2011, Regen. Med. Vol. 6(1), pgs. 53-66) in view of Ha et al. (2005, Human Reproduction, Vol. 20(7), pgs. 1779-1785) and evidenced by the Product Information Sheet for CryoStorTM CS-10 from BioLife Solutions as applied to claims 1, 3-6, 9-13 and 16-18 above, and further in view of Kaestner et al. (2014, Circulation Res., pgs. 1623-1639) for reasons of record in the Non-Final Office Action mailed on 2/26/2021 (and repeated below).
	The teachings of Xu and Ha are relied upon above in teaching a method of freezing an aggregate of hES cell-derived cardiomyocytes. 

	Xu and Ha do not teach:
	(i) cardiomyocytes expressing GFP-calmodulin-myosin light chain fragment binding 
protein.
	
	(i) Regarding a GFP-calmodulin-myosin light chain fragment binding protein, the specification teaches on pg. 32 lines 6-14 “a GFP-calmodulin-myosin light chain fragment-binding protein (also referred to as a GCaMP series protein herein) or a membrane potential sensor protein such as VSFP such that the change of intracellular Ca2+ concentration is detectable. Thus, in one embodiment, pluripotent stem cells or pluripotent stem cell-derived
cardiomyocytes express a calcium sensor protein, preferably a GCaMP series protein. Examples of GCaMP series proteins include GCaMP, GCaMP2, GCaMP3, and GCaMP7.”
Regarding GCaMP, Kaestner et al. teach genetically encoded Ca2+ sensors for cardiomyocytes (pg. 1624). 
Specifically, Kaestner teaches “Fluorescence-based intracellular Ca2+ imaging is the most versatile method for monitoring Ca2+ concentrations in living cells or tissues.6–8 Fluorescence-based Ca2+ imaging typically uses Ca2+-sensitive fluorescent dyes, such as small organic molecules and, to a lesser extent, genetically encoded Ca2+ indicators (GECIs). GECIs represent a new generation of Ca2+- sensing molecules. The first exogenous expression of green fluorescent protein (GFP) in living cells9 led to the proposed use of GFPs in genetically encoded biosensors.10 They offer a multitude of advantages over small molecule indicators, including the following: (1) almost no unintended compartmentalization; (2) homogeneous expression in cells from tissues, enabling imaging at the tissue/organ level; (3) cell-type–specific Ca2+ mapping through promoter-driven expression; (4) subcellular targeting by the expression of fusion proteins; and (5) the possibility for extended imaging over days and weeks, enabling the investigation of chronic treatments.” (pg. 1623 col. 1 parag. 2).
Kaestner continues to teach that GCaMPs such as GCaMP3 can be expressed to assay human ES cell-derived cardiomyocytes (Fig. 2, reproduced in part below).

    PNG
    media_image3.png
    113
    1480
    media_image3.png
    Greyscale

	Kaestner continues to teach:
“Altered Ca2+ handling has been related to many cardiac diseases, such as cardiac hypertrophy2,3 and heart failure.4,5 Therefore, the elucidation of the initiation and progression of cardiac diseases via monitoring Ca2+ handling, either at the cellular level or in tissue, is of great interest.” (pg. 1623 col. 1 parag. 1 lines 5-9), and
“it is the responsibility of researchers in the field of cardiovascular sciences to bridge the gap between molecular biological analysis, using the tools provided by genetically encoded Ca2+
sensors and cardiovascular studies involving optical imaging of the heart in vivo and in isolated cardiomyocytes.” (pg. 1636 col. 1 parag. 1 lines 3-7).

Thus at the time of filing the ordinary artisan would have found it prima facie obvious combine the teachings of Xu and Ha regarding a method of freezing an aggregate of hES cell-derived cardiomyocytes with the teachings of Kaestner that cardiomyocytes can be evaluated via expression of GCaMP3 to arrive at the claimed invention.
	One of ordinary skill in the art would have been motivated to make such a combination since Kaestner teaches that the importance of monitoring Ca2+ signaling in cardiomyocytes for the evaluation of disease and cardiomyocyte function.
	There would have been a reasonable expectation of success that the GCaMP of Kaestner could be expressed in the cardiomyocytes of Xu and Ha since Kaestner teaches that GCaMP3 can be expressed in hES cell-derived cardiomyocytes.
	Thus the cited art provides the requisite teaching and motivation to make and use the invention as claimed.
Response to Arguments
Applicant’s Arguments
Applicants rely upon their arguments above that and that Xu, Ha and Kaestner in combination do not teach the claimed invention.
Examiner’s Response
While Applicant’s argument has been fully considered it is not found persuasive. The Examiner relies upon the response above that Applicant’s arguments are not drawn to claim limitations, and that the claimed method is obvious in view of Xu, Ha and Kaestner.

Claim 8 remains rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (2011, Regen. Med. Vol. 6(1), pgs. 53-66) in view of Ha et al. (2005, Human Reproduction, Vol. 20(7), pgs. 1779-1785) and evidenced by the Product Information Sheet for CryoStorTM CS-10 from BioLife Solutions as applied to claims 1, 3-6, 9-13 and 16-18 above, and further in view of Minami et al. (WO 2015/182765 A1, published 12/3/2015, English Translation attached) for reasons of record in the Non-Final Office Action mailed on 2/26/2021 (and repeated below).
	The teachings of Xu and Ha are relied upon above in teaching a method of freezing an aggregate of hES cell-derived cardiomyocytes. 

	Xu and Ha do not teach:
	(i) the method of obtaining cardiomyocytes as set forth in claim 8.
	
	(i) Regarding obtaining cardiomyocytes, Minami et al. teach a method of obtaining cardiomyocytes from hES cells comprising:
(i) culturing hES cells in a medium comprising CHIR99021 (a WNT signaling activator) and a PKC activator (PMA) (see claims 1, 12-15 and 25), and
(ii) culturing the cells obtained by step (i) in a medium comprising a WNT signaling inhibitor (KY02111), a Src inhibitor (A419259) and an EGFR inhibitor (AG1478) (see claim 1 and claims 16-20).
	Minari continues to teach that “current pluripotent stem cell-myocardial differentiation
induction methods are very costly because they require large amounts of proteins such as growth
factors, cytokines, and serum albumin. Specifically, it is estimated that the minimum medium (10 liters) required to produce 109 cardiomyocytes will cost more than 10 million yen. In fact, some human pluripotent stem cell-derived cardiomyocytes currently on the market are very small in volume and expensive (hundreds of thousands of yen on a 10 to the 6th power scale), and 10 to the 9th power required for transplantation. When it comes to cells, it costs hundreds of millions of yen. Therefore, reducing the cost of the myocardial differentiation-inducing medium has become a very important issue in the realization of cardiac regenerative medicine.” (parag. 3 lines 2-10).
	Minari continues that they have developed a method using a lower molecular weight compound to solve the problem of expense of cardiomyocyte production (see parag. 7 and problems to be solved by the invention).

Thus at the time of filing the ordinary artisan would have found it prima facie obvious modify the teachings of Xu and Ha regarding a method of freezing an aggregate of hES cell-derived cardiomyocytes with the teachings of Minari regarding differentiating cardiomyocytes using low molecular weight compounds from hES cells to arrive at the claimed invention.
	One of ordinary skill in the art would have been motivated to make such a modification since Minari teaches that their method of differentiation uses lower molecular weight compounds as an alternative to growth factors for the differentiation of cardiomyocytes from hES cells.
	There would have been a reasonable expectation of success that the method of Minari could be used in the method of Xu and Ha since Minari teaches that cardiomyocytes can be successfully differentiated from hES cells using their two step method relying upon low molecular weight compounds.
	Thus the cited art provides the requisite teaching and motivation to make and use the invention as claimed.
Response to Arguments
Applicant’s Arguments
Applicants rely upon their arguments above that and that Xu, Ha and Minar in combination do not teach the claimed invention.
Examiner’s Response
While Applicant’s argument has been fully considered it is not found persuasive. The Examiner relies upon the response above that Applicant’s arguments are not drawn to claim limitations, and that the claimed method is obvious in view of Xu, Ha and Minari.

Claims 14, 15, 19 and 20 remains rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (2011, Regen. Med. Vol. 6(1), pgs. 53-66) in view of Ha et al. (2005, Human Reproduction, Vol. 20(7), pgs. 1779-1785) and evidenced by the Product Information Sheet for CryoStorTM CS-10 from BioLife Solutions as applied to claims 1, 3-6, 9-13 and 16-18 above, and further in view of Takeuchri et al. (WO 2015/146631, published 10/1/2015, English Translation attached) for reasons of record in the Non-Final Office Action mailed on 2/26/2021 (and repeated below).
	The teachings of Xu and Ha are relied upon above in teaching a method of freezing an aggregate of hES cell-derived cardiomyocytes. 

	Xu and Ha do not teach:
	(i) the a kit comprising a frozen aggregate of cardiomyocytes.
	
	(i) Regarding a kit in claims 14, 15, 19 and 20, Takeuchri et al. teach method of cryopreserving and recovering cells (claims 1-6) and a kit for their cryopreserved cells (parag. 49). While the transplantation of cardiomyocytes is an intended use, to the extent of transplantation, Takeuchri continues to teach that thawed cells can be used for transplant surgery (parag. 9) and this would encompass cells from their kit.

Thus at the time of filing the ordinary artisan would have found it prima facie obvious combine the teachings of Xu and Ha regarding a method of freezing an aggregate of hES cell-derived cardiomyocytes with the teachings of Takeuchri regarding a kit for cryopreserved cells to arrive at the claimed invention.
	One of ordinary skill in the art would have been motivated to make such combination since Takeuchri teaches that cryopreserved cells can be incorporated into a kit and that the cryopreserved cells can be thawed prior to transplantation.
	There would have been a reasonable expectation of success that the cardiomyocytes of Xu and Ha could be incorporated into a kit since Takeuchri teaches that cryopreserved cells can be developed into a kit.
	Thus the cited art provides the requisite teaching and motivation to make and use the invention as claimed.
Response to Arguments
Applicant’s Arguments
Applicants rely upon their arguments above that and that Xu, Ha and Takeuchri in combination do not teach the claimed invention.
Examiner’s Response
While Applicant’s argument has been fully considered it is not found persuasive. The Examiner relies upon the response above that Applicant’s arguments are not drawn to claim limitations, and that the claimed method is obvious in view of Xu, Ha and Takeuchri.

Conclusion
No claims are allowed.	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A MONTANARI whose telephone number is (571)272-3108. The examiner can normally be reached M-Tr 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID A. MONTANARI
Examiner
Art Unit 1632


/Thaian N. Ton/Primary Examiner, Art Unit 1632